Exhibit 10.6

 

VOTING AND LOCKUP AGREEMENT

 

This VOTING AND LOCKUP AGREEMENT, dated as of January _____, 2018 (this
“Agreement”), by and between Helios and Matheson Analytics Inc., a Delaware
corporation with offices located at Empire State Building, 350 5th Avenue, New
York, New York 10118 (the “Company”), and Helios & Matheson Information
Technology, Ltd, an Indian corporation, and its wholly-owned subsidiary, Helios
& Matheson Inc., a Delaware corporation (collectively, the “Stockholder”).

 

WHEREAS, the Company and certain buyers (each, a “Buyer”, and collectively, the
“Buyers”) have entered into a Securities Purchase Agreement, dated as of January
11, 2018 (the “Securities Purchase Agreement”), pursuant to which, among other
things, the Company has agreed to issue and sell to the Buyers and the Buyers
have, severally but not jointly, agreed to purchase: (i) senior subordinated
bridge convertible notes of the Company (the “Series A-1 Notes”); and (ii)
senior secured bridge convertible notes of the Company (the “Series B-1 Notes,”
and together with the Series A Notes, the “Notes”), which will be convertible
into shares of the Company’s common stock, $0.01 par value per share (the
“Common Stock”), in accordance with the terms of the Notes;

 

WHEREAS, as of the date hereof, the Stockholder owns shares of Common Stock (the
“Stockholder Shares”), which represent (i) approximately 6.55% of the total
issued and outstanding Common Stock of the Company, and (ii) approximately 6.55%
of the total voting power of the Company; and

 

WHEREAS, as a condition to the willingness of the Buyers to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Buyers have required that the
Stockholder agree, and in order to induce the Buyers to enter into the
Securities Purchase Agreement, the Stockholder has agreed, to enter into this
Agreement with respect to all the Stockholder Shares now owned and which may
hereafter be acquired by the Stockholder and any other securities of the Company
(the “Other Securities”, and together with the Stockholder Shares, the
“Stockholder Securities”), if any, which Stockholder is currently entitled to
vote, or after the date hereof becomes entitled to vote, at any meeting of the
stockholders of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

VOTING AGREEMENT OF THE STOCKHOLDER

 

SECTION 1.01. Voting Agreement. Subject to the last sentence of this Section
1.01, the Stockholder hereby agrees that at any meeting of the stockholders of
the Company, however called, and in any action by written consent of the
Company’s stockholders, the Stockholder shall vote the Stockholder Securities,
which Stockholder is currently entitled to vote, or after the date hereof
becomes entitled to vote, at any meeting of the stockholders of the Company: (a)
in favor of the Stockholder Approval (as defined in the Securities Purchase
Agreement) and the Stockholder Resolutions (as defined in the Securities
Purchase Agreement), in each case, as described in Section 4(x) of the
Securities Purchase Agreement; and (b) against any proposal or any other
corporate action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Transaction Documents (as defined in the Securities Purchase
Agreement) or which could result in any of the conditions to the Company’s
obligations under the Transaction Documents not being fulfilled. The Stockholder
acknowledges receipt and review of a copy of the Securities Purchase Agreement
and the other Transaction Documents. The obligations of the Stockholder under
this Section 1.01 shall terminate immediately following the occurrence of the
Stockholder Approval.

  

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder hereby represents and warrants to the Company and each of the
Buyers as follows:

 

SECTION 2.01. Authority Relative to this Agreement. The Stockholder has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Stockholder
and constitutes a legal, valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.

 

SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
the Stockholder does not, and the performance of this Agreement by the
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Stockholder or by which the Stockholder Securities owned by the
Stockholder are bound or affected or (ii) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the Stockholder Securities owned by the Stockholder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Stockholder is a party or by which the Stockholder or the Stockholder Securities
owned by the Stockholder is bound.

 

(b) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Stockholder.

 

SECTION 2.03. Title to the Stock. As of the date hereof, the Stockholder is the
owner of 1,743,040 shares of Common Stock, entitled to vote, without
restriction, on all matters brought before holders of capital stock of the
Company, which shares of Common Stock represent on the date hereof approximately
6.55% of the outstanding stock and approximately 6.55% of the voting power of
the Company. Such shares of Common Stock are all the securities of the Company
owned, either of record or beneficially, by the Stockholder. Such Common Stock
is owned free and clear of all Encumbrances (as defined below). The Stockholder
has not appointed or granted any proxy, which appointment or grant is still
effective, with respect to the Common Stock or Other Securities owned by the
Stockholder.

  

ARTICLE III

 

COVENANTS

 

SECTION 3.01. Lockup of Stockholder Securities. The Stockholder hereby covenants
and agrees that, during the period commencing on the date hereof and ending on
the initial date when all of the Principal outstanding under the Series A Notes
issued to Buyers pursuant to the Securities Purchase Agreement are paid in full
and all of the Principal outstanding under the Series B Notes consists of
Restricted Principal thereunder (the “Lockup Termination Date”), the Stockholder
shall not (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of or agree to dispose of, directly or indirectly, any securities of the
Company, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities and Exchange Act of 1934, as amended and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder with respect to
any securities of the Company owned directly by the Stockholder (including
holding as a custodian) or with respect to which the Stockholder has beneficial
ownership within the rules and regulations of the Securities and Exchange
Commission or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any securities of the Company, owned directly by the Stockholder (including
holding as a custodian) or with respect to which the Stockholder has beneficial
ownership within the rules and regulations of the Securities and Exchange
Commission, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, (iii) permit to exist any security interest,
lien, claim, pledge, option, right of first refusal, agreement, limitation on
the Stockholder’s voting rights, charge or other encumbrance of any nature
whatsoever (“Encumbrance”) with respect to any of the Stockholder Securities,
except with respect to that certain Transaction and Support Agreement, dated as
of August 15, 2017, by and among the Company and the Stockholder and that
certain Voting Agreement dated as of November 7, 2017 by and among the Company
and the Stockholder, (iv) engage in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of the Stockholder Securities even if the Stockholder Securities
would be disposed of by someone other than the Stockholder (including, without
limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the Stockholder Securities or with respect to any security that includes,
relates to, or derives any significant part of its value from the Stockholder
Securities) or (v) directly or indirectly, or initiate, solicit or encourage any
person to take actions which could reasonably be expected to lead to the
occurrence of any of the foregoing.

  

 2 

 

 

SECTION 3.02. Company Cooperation. The Company hereby covenants and agrees that
it will not, and the Stockholder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement (other than this
Agreement) on any of the Stockholder Securities subject to this Agreement.

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.01. Further Assurances. The Stockholder shall execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

 

SECTION 4.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Buyer (without being
joined by any other Buyer) shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity. Any Buyer
shall be entitled to its reasonable attorneys' fees in any action brought to
enforce this Agreement in which it is the prevailing party.

 

SECTION 4.03. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Stockholder (other than the Securities Purchase
Agreement and the other Transaction Documents) with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Stockholder with respect to the
subject matter hereof.

 

SECTION 4.04. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

 

SECTION 4.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

 

SECTION 4.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the Borough of Manhattan in the City of New York, New York, for the adjudication
of any dispute hereunder or in connection herewith or under any of the other
Transaction Documents or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The parties consent to the jurisdiction and venue of the foregoing
courts and consent that any process or notice of motion or other application to
any of said courts or a judge thereof may be served inside or outside the State
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and the
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

SECTION 4.07. Termination. This Agreement shall automatically terminate
immediately following the Lockup Termination Date.

 

[The remainder of the page is intentionally left blank]

  

 3 

 

 

IN WITNESS WHEREOF, the Stockholder and the Company have duly executed this
Voting and Lockup Agreement as of the date first written above.

   

THE COMPANY:   STOCKHOLDER:       HELIOS AND MATHESON ANALYTICS INC. HELIOS &
MATHESON INFORMATION     TECHNOLOGY LTD       By:     By:     Name: Theodore
Farnsworth     Name: Muralikrishna Gadiyaram   Title: Chief Executive Officer  
  Title: CEO and Managing Director           Address:   Address: Empire State
Building     350 5th Avenue     New York, New York 10118         HELIOS &
MATHESON INC.           By:         Name: Muralikrishna Gadiyaram       Title:
Director           Address:  

 

 

4

 

